Citation Nr: 1130208	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as depression, to include as secondary to service-connected disability.  

2.  Whether the reduction in disability rating for service-connected incomplete paralysis of the ulnar nerve of the right wrist from 40 percent to 0 percent, effective March 1, 2008, was proper.  

3.  Whether the reduction in disability rating for service-connected residuals of a right wrist fracture with degenerative joint disease from 30 percent to 10 percent, effective March 1, 2008, was proper.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

By a statement in January 2008, the issue of entitlement to service connection for a left knee disorder was raised, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran testified at a hearing before the Board in April 2011 that his right wrist disabilities had worsened since the last VA compensation examination in September 2008.  He also indicated that he continued to receive treatment for the disabilities at VA facilities; the most recent VA treatment records in the file are dated in May 2009.  Therefore, he must be afforded another VA compensation examination to determine the current severity of his service-connected disabilities.  
In addition, a VA clinic examiner in April 2009 diagnosed depression which is "likely secondary to medical condition."  Unfortunately, the examiner did not indicate which medical condition or conditions.  Therefore, the Veteran must be afforded a VA compensation examination to determine the etiology of any psychiatric disorder found.  

Finally, because the Veteran has several service-connected disabilities, he must be afforded an examination to determine the effect of those disabilities, taken together, on his ability to obtain and retain substantially gainful employment.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for his right wrist disabilities and for a psychiatric disorder since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, in particular from VA Medical Centers in Muskogee and Tulsa.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded a VA psychiatric examination to determine the etiology of any psychiatric disorder found.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a psychiatric disorder.  If a psychiatric disorder is diagnosed, the examiner must state whether the disorder is related to service.  The examiner must also provide an opinion as to whether any current psychiatric disorder found was caused or aggravated by the Veteran's service-connected right wrist disabilities or any other service-connected disability.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.  

3.  The Veteran must then also be afforded a VA joints examination to determine the severity of all orthopedic residuals of the service-connected right wrist fracture.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  All pertinent symptomatology and clinical findings must be reported in detail.  All indicated tests and studies, to include active range of motion testing of the right wrist, expressed in degrees by use of a goniometer, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe all symptomatology due to the Veteran's service-connected right wrist disorder, to include whether there is any instability, weakness, fatigability, incoordination, or flare-ups.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right wrist, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right wrist disorder, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected right wrist disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right wrist disorder.  The report prepared must be typed.  

4.  The Veteran must then also be afforded VA neurological examination to determine the severity of all neurological residuals of the service-connected right wrist fracture.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  All pertinent symptomatology and clinical findings must be reported in detail.  All indicated tests and studies, including electromyography and nerve conduction studies, if deemed necessary by the examiner, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The etiology of all right upper extremity neurological complaints and clinical findings must be explained, including those determined to be unrelated to the service-connected right wrist fracture.  The rationale for each opinion expressed must also be provided.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.  

5.  The Veteran must then be provided an examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  All pertinent symptomatology and clinical findings must be reported in detail.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.  

6.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the above development has been completed, the Veteran's claims for service connection for a psychiatric disorder and for a total rating for compensation purposes based upon individual unemployability, and the issues regarding whether the reduction in disability ratings for service-connected right wrist disabilities was proper must be readjudicated.  If any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

